DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 11, 13-14, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALHOFER (US 20110052394 A1)
	Regarding claim 11, KALHOFER discloses a driving assembly (Abstract; Figs. 3A-3D) comprising: a motor bracket (e.g., motor housing 112); a first driving motor (126) arranged on the motor bracket; a spherical crank including: a connecting pillar (132), one end of the connecting pillar being connected with an output shaft of the first driving motor (Fig. 3A); and a ball head (the eccentric pivot 134, protruding from the body of the revolution link 132, has a ball or dome shape for accepting the protrusion 136) arranged at another end of the connecting pillar, a sphere center of the ball head being not on a rotation axis of the connecting pillar (Figs. 3A-3D); and a second driving motor (120) arranged (via the universal pivot 124) on the motor bracket and spaced apart from the 
	Regarding claim 13, KALHOFER discloses: a spherical joint bearing (124) arranged on the motor bracket and fitted over the output shaft of the second driving motor (Fig. 3A).  
	Regarding claim 14, KALHOFER discloses: a connecting plate (e.g., the distal end portion of the housing 112F) connected (via 124) with the first end of the second driving motor (120) and including a central pillar (the bowl shaped portion for accepting the universal pivot 124) on a side of the connecting plate facing away from the second driving motor, the central pillar including a through hole (for receiving the shaft 122); wherein: the output shaft of the second driving motor is configured to be inserted in the through hole (Fig. 3A); and the spherical joint bearing is configured to be fitted over an outer surface of the central pillar (Fig. 3A).  
	Regarding claims 21 and 22, KALHOFER discloses: wherein: the motor bracket (i.e., housing 112) includes an engaging slot (the hole for receiving shaft 122) and the spherical joint bearing is engaged in the engaging slot (Fig. 3A); wherein the engaging slot includes an arc slot (the hole arranged on the dome portion of the housing 112F for receiving shaft 122 reads on “an arc slot”).  
	Regarding claim 24, KALHOFER discloses a fan comprising: a driving assembly (Abstract; Figs. 3A-3D) including: a motor bracket (130); a first driving motor (126) arranged on the motor bracket; a spherical crank including: a connecting pillar (132), .  
			
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KALHOFER in view of Sato (US 5333351 A).
Regarding claim 12, KALHOFER does not mention explicitly: the driving assembly according to claim 11, further comprising: a connecting plate connected with the second end of the second driving motor and including a ball sleeve at a side of first connecting plate facing away from the second driving motor, the ball sleeve being configured to be fitted with the ball head.  
motor 12); a spherical crank including: a connecting pillar (the combination of 14, 15, 16 and 17 in Fig. 2), one end of the connecting pillar being connected with an output shaft of the first driving motor (Fig. 2); and a ball head (18a) arranged at another end of the connecting pillar, a sphere center of the ball head being not on a rotation axis of the connecting pillar (Fig. 2); a second driving motor (the wiper motor 2) arranged spaced apart from the first driving motor, wherein a second end of the second driving motor being rotatably connected with the ball head (Figs. 2-3; col. 4, lines 35-46); and a connecting plate (e.g., 4a in Fig, 2) connected with the second end of the second driving motor and including a ball sleeve at a side of first connecting plate facing away from the second driving motor, the ball sleeve being configured to be fitted with the ball head (18a) (Fig. 2).  
Both KALHOFER and Sato are in the same field of endeavor or reasonably pertinent to the particular problem with which the inventor was concerned (i.e., pivotal coupling between a stationary motor and rotary motor). Since KALHOFER teaches the general condition of the eccentric pivot (para. 0037), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of KALHOFER to arrive the claimed invention by substituting Sato’s combination of ball head and ball sleeve for KALHOFER’s eccentric pivot, as an intended use of the Sato’s teaching of pivotal connection technique. Doing so would obviously provide a more cost-effective and robust rotational coupling between a stationary motor and rotary motor (Sato, col. 1, lines 32-53).
20 is rejected under 35 U.S.C. 103 as being unpatentable over KALHOFER in view of Broker (US 20030152420 A1).
	Regarding claim 20, KALHOFER does not mention explicitly: the driving assembly according to claim 13, further comprising: a rubber sleeve fitted over an outer peripheral wall of the spherical joint bearing. 
	Broker discloses a ball joint, comprising: a spherical joint bearing, and a rubber sleeve fitted over an outer peripheral wall of the spherical joint bearing (para. 0006). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Broker’s teaching of the rubber sleeve into KALHOFER’s spherical joint bearing (124) to arrive the claimed invention. Doing so would obviously compensate the clearance between the ball-and-socket joint and the bearing shell thus introduce a cost-effective means of vibration absorption to the spherical joint bearing.
7.	Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KALHOFER.
Regarding claims 23 and 27, KALHOFER discloses: wherein an included angle R between an outermost edge of a theoretical airflow column formed when the fan blade rotates and a rotation central axis of the fan blade is a conical angle (Figs. 3A-3D).
KALHOFER does not mention explicitly: said angle satisfies: 0 degrees<R<=45 degrees.
However, it is deemed that the feature in question relates to mere design choices of said angle. Since KALHOFER teaches the general condition of the pivotal coupling between the first and second motors and the spherical joint bearing, it establishes a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 25, KALHOFER discloses: a support assembly (e.g., 112R); wherein the motor bracket (i.e., clips 130) is arranged on the support assembly (Fig. 3A).
  KALHOFER does not mention explicitly: said motor bracket is rotatably arranged on the support assembly.
However, it is deemed that the feature in question relates to mere design choices of the clips (130) for restraining wiring (128) to the rear motor housing portion. Since KALHOFER teaches the general condition of the clips, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of KALHOFER to arrive the claimed invention by mounting the clips rotatably on the motor housing using, for example, threaded screws so that the wiring can be removeably restrained on the motor housing.

Allowable Subject Matter
8.	Claims 15-19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 15-18 is the inclusion of the claimed limitation of: a circlip; wherein: the central pillar further includes a latching slot at an outer peripheral wall of the central pillar, the latching slot extending in a peripheral direction of the central pillar; and the circlip is configured to be snapped in the latching slot to limit the spherical joint bearing between the connecting plate and the circlip.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 19 is the inclusion of the claimed limitations that: the spherical joint bearing includes a fixing part connected with an inner ring of the spherical joint bearing, the fixing part including a positioning hole; and the connecting plate further includes a positioning pillar fitted in the positioning hole.  It is these limitation found in the claim, as they are claimed in the combination that have not 
The primary reason for the allowance of claim 26 is the inclusion of the claimed limitation of a third driving motor arranged at one of the support assembly and the motor bracket, an output shaft of the third driving motor being connected with another one of the support assembly and the motor bracket.  It is these limitation found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837